Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 1 of 9 Page ID #:2468




                             Exhibit G
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 2 of 9 Page ID #:2469


    From:             Gabriel Dermer
    To:               Herbert, Benjamin Allen
    Cc:               Patricia Ursea; Felix Lebron; Scott Marcus; Shayla R. Myers; Cathy Sweetser; Onufer, Michael
    Subject:          Re: Garcia v. City of Los Angeles; Case No. 2:19-cv-06182
    Date:             Thursday, July 30, 2020 2:02:35 PM
    Attachments:      Special Enforcement ZonesREVISED.pdf
                      Special Enforcement Zones SpanishREVISED.pdf
                      Special Enforcement Zones Sign REVISED.pdf
                      Special Enforcement Zones Sign Spanish REVISED.pdf




   Counsel,

   Thank you for your letter. As an initial matter, we disagree Judge Fischer's Order requires the
   removal of any sign. Certainly the Order does not state as much. At best, then, there is an
   ambiguity.

   Additionally, we do not believe that any signs referencing LAMC 56.11(3)(i) have been
   posted since the Order issued. The signs referenced in your letter are not the current signs
   LASAN has been posting. Copies of the current signs, which contain no reference to bulky
   items, are attached for your reference.

   Finally, though not clearly required by the Court's order, LASAN will be placing overlays on
   top of some 3,106 signs at 797 locations. Like the current signs, the overlays have no
   references to bulky items or LAMC 56.11(3)(i). Images of these are also attached for your
   reference.

   I trust this addresses the issues you raise, but please advise if it does not. Thank you.

   On Mon, Jul 27, 2020 at 12:08 PM Herbert, Benjamin Allen
   <benjamin.herbert@kirkland.com> wrote:

     Counsel,



     Please see attached.



     Best,



     - Ben



     Benjamin Herbert
     --------------------------------------------------------
     KIRKLAND & ELLIS LLP
     555 S Flower Street, Suite 3700, Los Angeles, CA 90071
     T +1 213 680 8577
     F +1 213 680 8500
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 3 of 9 Page ID #:2470


     --------------------------------------------------------
     benjamin.herbert@kirkland.com




     The information contained in this communication is confidential, may be attorney-client privileged, may constitute inside
     information, and is intended only for the use of the addressee. It is the property of Kirkland & Ellis LLP or Kirkland & Ellis
     International LLP. Unauthorized use, disclosure or copying of this communication or any part thereof is strictly prohibited
     and may be unlawful. If you have received this communication in error, please notify us immediately by return email or by
     email to postmaster@kirkland.com, and destroy this communication and all copies thereof, including all attachments.




   --
   Gabriel S. Dermer
   Assistant City Attorney
   Business and Complex Litigation
   Office of the City Attorney
   200 N. Main Street, City Hall East
   Room 675
   Los Angeles, CA 90012
   Phone: (213) 978-7558
   Fax: (213) 978-7011
   Email: gabriel.dermer@lacity.org




   *****************Confidentiality Notice *************************
   This electronic message transmission contains information
   from the Office of the Los Angeles City Attorney, which may be confidential or protected by
   the attorney-client privilege and/or the work product doctrine. If you are not the intended
   recipient, be aware that any disclosure, copying,
   distribution or use of the content of this information is prohibited. If you have received this
   communication in error, please notify us immediately by e-mail and delete the original
   message and any attachments without reading or saving in any manner.
   ********************************************************************
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 4 of 9 Page ID #:2471
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 5 of 9 Page ID #:2472
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 6 of 9 Page ID #:2473
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 7 of 9 Page ID #:2474
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 8 of 9 Page ID #:2475
Case 2:19-cv-06182-DSF-PLA Document 82-7 Filed 08/18/20 Page 9 of 9 Page ID #:2476
